The unlawful sale of whiskey in a dry area is the offense; the punishment, a fine of $100.00.
The commencement of the complaint upon which the information was based reads as follows:
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:
"Before me, the undersigned authority, in and for Runnels County, Texas, on this day personally appeared A. P. Mercer who after being by me first duly sworn, says upon his oath, that he has reason to believe, and does believe and charge, that J. H. Loller * * *"
It is claimed that such complaint is fatally defective in failing to use the word "good" in connection with the terms "reason to believe." It is contended that, under the terms of Art. 222, C. C. P., a valid complaint based upon belief of the affiant must allege that the affiant "has good reason to believe, and does believe." *Page 424 
A substantial compliance with the provisions of the statute mentioned is all that is required. Brown v. State, 11 Tex. App. 451[11 Tex. Crim. 451]; Pittman v. State, 14 Tex. App. 576[14 Tex. Crim. 576]; Bell v. State, 18 Tex. App. 53[18 Tex. Crim. 53]; Smith v. State, 103 Tex.Crim. R.;280 S.W. 581. Under the above authorities, the complaint is sufficient.
No other question is presented for review.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.